Case 2:18-cv-09768-FMO-KS Document 61 Filed 04/22/19 Page 1 of 2 Page ID #:533

                                                                                  CLERK,_U.S_.P~~TRICT COURT


                                              de Rechtspraak                            APB 2 2 2019
                                                Rechtbank Den Haag                           ________--
                                                                                  CENTRAL D~ 7       a~      ~pEpU




                   United States District Court, Central District Of California        Team Handel
                   Honorable Judge Karen L. Stevenson
                   Roybal Federal Building and Courthouse
                   255 E. Temple St., Courtroom 580
                   Los Angeles, CA 90012                                               bezoekadres
                                                                                       Paleis van Justitie
                   USA
                                                                                       Prins Clauslaan 60
                                                                                       2595 AJ Den Haag

                                                                                       correspondentieadres
                                                                                       Postbus 20302
           date    1 April 2019                                                        2500 EH Den Haag
    department     Team Handel - Algemene Zaken
  contactperson    mw. J.M. Schluter-Harteveld
                                                                                       f 088 - 36 10 665
 direct phoneno.   088 - 36 12 017
                                                                                       www•rechtspraak.nl
   our reference    C/09/571171 / KG RK 19/520
                   US DISTRICT COURT CALIFORNIA/RECHTBANK                              Bij beantwoording de datum en
                   AMSTERDAM                                                           ons kenmerk vermelden. Wilt u
                                                                                       slechts een zaak in uw brief
  your reference   2:18-cv-9768-FMO KSx DISH NETWORK LLC EIS/VRZ /                     behandelen.
                   JADOO TV INC. CS(GED/VWR)
  attachments)     geen
       subject     taking of evidence, Hague Convention of 18 March 1970


                   Dear Sir/Madam

                   I confirm the receipt of above mentioned request.
                   The documents were received on 29th March 2019.

                   The court will keep you informed about further procedures.


                   Kind r   Ards




                     s .M. Schluter-Harteveld
                                                                                        r
                                                                                 ~"'^                               I'q
                                                                                                                                                                                    ..   -.,.: ~p. .. J
Case 2:18-cv-09768-FMO-KS Document 61 Filed 04/22/19 Page 2 of 2 Page ID #:534




                                                                                              ~f.                                  ~,                                PostNL
                                                                                             de Rechtspraak                   .. ~ .                            Port Betaald
                                                                                               Rechtbank Den Haag             ~ •••••••                           Port Paye
                                                                                                                                                                   Pays-Bas
                                                                                                                                                    RE(I~IVFD                   i
                                                                                                                                          ~"~~~(~ (J.$. DISTRICT COt)~'~
                                                                                                                                                  APR 2 2 2019
                                                                                                                                               ~~VTBAL DIS7RICT OF~C~~~ORfVIA
                                                                                            Postbus 20302, 2500 EH Den
                                                                                                                       Haag
                                                                                                                                                                                a
